PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/294,866
Filing Date: 17 October 2016
Appellant(s): RAM, Tomer, et al.



__________________
Caleb Pollack, Reg. No. 37,912
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 11/23/2020 appealing from the Non-Final Office action mailed on 9/2/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3-7, 10-11 and 13-20 are rejected under 35 U.S.C 101.




(3) Response to Argument
As initial matters the independent claims differ in scope but all include at least three scoring operations and “selecting the value for one of the multiple characteristics having the highest score and wherein the selected value is said result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations.” Claim 1 uses the scores in some way to select an offer, Claim 10 says each engine is programed to select an offer based on a variable and at least one of engines includes those scores as variables, which somehow results in an offer being selected, and Claim 16 selects an offer in each selection operation so there is at least three offers selected and at least one of the models includes these scores as variables. 
The Appeal Brief filed on 11/23/2020 sets forth a summary of claimed subject matter. Examiner does not dispute that the paragraphs provided by the Appellant provide support for the claimed limitations. However, the best way to understand the claims is in view of the examples in the Appellant’s specification because it is hard to grasp the scope and abstract nature of the Appellant’s concept when view just in terms of the relationships between what the Appellant calls characteristics, values, a set of criteria in the context of three or more linked scoring operations.
Therefore, Examiner’s interpretation of the claims is best explained by Figure 11 and the example in paragraph [0097] in the Application as filed. See, “In the illustrated example the first decision is by sub decision engine 1 which makes a selection among hotel options. The selection, based on the customer profile, is the Disney Caribbean Beach Resort. This selection is used as an input to sub decision engine 2 and may also be 

Summary of Appellant's arguments regarding 35 USC 101: 
The claims do not improve and rely on technology and claiming reinforced machine learning does not amount to a practical application or significantly more. The Non-Final Office actions explained that the claims broadly recite reinforcement machine learning, which can include many different algorithms. The claims are not limited to a specific type of reinforcement machine learning model, nor do the claims or specification explain how machine learning is applied in a meaningful way to cause an improvement to technology or offer improvements in the field of machine learning. Thus, machine learning and machine learning models amounts to using well-known machine learning techniques as a modeling tool instead of another modeling technique, and the specification even admits that the only specific technique disclosed are well-known types of modeling algorithms. See Appellant’s specification, “The linked decision engine is shown in FIG. 4 to comprise of a chain of decision engines 411, 412, 413 . . . . Each decision engine may implement a learning algorithm. An example of a suitable learning algorithm is the well-known State-Action-Reward-State-Action or "SARSA" algorithm, 
While the claim are limited to a reinforcement machine learning model, the specification explains a reinforcement machine learning as one type of  models that may be plugged in to the Appellant’s arrangement of models, which means all the claims add to technology is performing three or more successive scoring operations where “selecting the value for one of the multiple characteristics having the highest score and wherein the selected value is said result of at least one previous scoring operation used as a variable in one or more subsequent scoring operations.” Examiner respectfully asserts that this is the abstract concept that the Appellant has invented and claimed.
Although not even suggested by the claims, paragraph [0089] in the Application as filed explains how large amount of data can be analyzed by splitting a range of options in to multiple dimensions each associated with decision engine having a model, which is called binning. By selecting a characteristic having the highest score from a previous scoring operation and using this as a variable in subsequent operation it causes the number of combinations and calculations to be reduced, which provides a reasonable trade-off between best results and conservation of time and processing because there is less data being processed. For example, if there are 3 characteristics each having 5*5*3 values then there are 75 possible combinations. Obviously it would be ideal to consider each possible combinations and the effect each characteristic’s value has on the others, but in some situations there is not enough data or it takes too long so the claimed process selects red as color, knowing reds is the color then the next decision engine 
Further, paragraphs [0093-0095] and Figure 10 Figure in the Application show a comparison of a simple decision engine, a random decision engine and a linked decision engine. Paragraph [0094] explains that both the basic and linked decision engines are using positive rewards, which means that both are using some type of reinforcement learning. All the claims do to reinforcement machine learning models is add that a selected value that is the result of at least one previous scoring operation that is used as a variable in one or more subsequent scoring operations, as opposed to not including this value. Examiner’s point is the same concepts could be applied to any process that updates models based on testing outcomes with the same improvement regardless of whether the model learns from giving machines positive or negative rewards (i.e. reinforcement machine learning models). The machine might learn faster in some situations by testing offers selected by a linked decision engine, but so would supervised learning and unsupervised learning, as well as a human.
For example, a car dealer advertises a particular car by selecting red because sales are up for all red cars, which indicates users like red, then using red as one input variable the dealer selects sports cars because red sports cars are selling more than other types of red cars then the dealer uses this as input to select luxury options because who would not want luxury options on their red sport car. Subsequent sales reinforce the dealer’s opinion of the choice and the dealer learns whether this is a good combination, and the dealer uses this information the next time the Simply put, the claiming reinforcement machine learning does not save the claims.
The claim do not amount to a practical application. The Non-Final Office actions explained that the processors in a computing server are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole fails to meaningfully limit the abstract idea to anything less than scoring offers in the claimed manner on any computer or network. Simply put, limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at the selection of a promotion does not amount to a practical applications. Further, server that collects response data (gathers data) and serves promotions to respondent devices (displays data), as well as the claimed machine learning does no more than add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
As set forth above the claims do not even attempt to capture training models so the patent would for adding the concept of including a selected value that is the result of at least one previous scoring operation that is used as a variable in one or more subsequent scoring operations, which is a concept that applies to a series model regardless of whether the models learns from reinforcement machine learning or even uses a machine (i.e. generic computer). In conclusion, that analysis has not ignored that there is a “machine” which must be built or programed to update a model with rewards for positive outcomes. Examiner’s position is that replacing random selection of values or simple selection of values with a scheme that links selection of values does not improve the “machine”, nor does it alter the process of 
The claim also offer a website host server serving offers to respondent devices and collecting response data, as well a “location on a computer for the offer” and that the offer is in “the form of a web banner”, which is not enough to amount to a practical application because even the ordered combination fails to offer limitations that are even remotely specific or meaningful, nor is it being used for anything beyond data gathering, implementing a series of operations and serving the offer. Beyond the banners and webpages that serve offers and collect responses, the additional elements of a computer/processors that perform the algorithm using a model or engine that uses reinforcement machine learning by gathering responses to served offers fail to perform anything more than the tasks they are intended to perform and at best the ordered combination is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The claim are clearly a method of organizing human activity, and include mathematical concepts, as well as mental processes. Even if the claims are consider as limited to particular technological environment or field of use that includes locations on reinforcement machine learning, webpages and banner advertisements, Examiner respectfully asserts these limitations are merely a drafting effort designed to append limitations to a process that is clearly abstract and could be applied to almost any decision between multiple option, such as cars and hotel rooms describe in the Appellant’s specification. 
The Non-Final Office actions explained that the concept falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors;  The claims describe selecting offers using scoring operations or models based at least partially on collected prior response data, which is clearly a business relationship that organizes activity between an offer provider and a user that receives the offer, such as the relationship between an advertiser and potential customer.   
Further, the scoring operations describe mathematical concepts that include mathematical relationships, such as using variable, scoring operations and summing scores. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation. Examiner respectfully asserts the claimed scoring operation cannot be performed without some use of at least on mathematical operation, such as summing in claim 6 and/or one of the other mathematical operations described by the applicant’s specification.
In the Non-Final Rejection, dated 9/2/2020 did not assert that the claims fall under Mental Processes. However, the claims embody several concept the clearly fall under this category, such as selecting the highest score and using the determined scores to select one or more offers, especially if the three decision engines are considered is as simple as three characteristics each having two values. In this scenario, the claims offer a Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Although, by its wording, the entirety of claim 1 cannot be performed without the recited processors, systems, servers and devices and there are scenarios where the entire process can’t be performed in the human mind, many of the actions in the claims can be performed mentally and/or with the use of paper and pencil, including those actions most integral to 
Examiner is not asserting that the linked series of models and learning from responses to offers are insignificant extra-solution activity.  To the contrary, the Appellant’s invention is to use the techniques of binning to organize a three-model scheme, to which the applicant has added a selected value that is the result of at least one previous scoring operation that is used as a variable in one or more subsequent scoring operations. Examiner’s position is that this is an abstract concept, and the concept of taking actions and observing the outcomes that include the next state and the immediate reward (i.e. reinforcement learning) is also an abstract concept. Machine learning models are not “processors” themselves and executing machine learning on a generic processors does not improve the processor, thus it does little to effect the analysis under Prong 2, and even if one were to assume that reinforcement learning on a machine is technical then the concept of giving of a reward to a machine, as opposed to a person, is adding insignificant extra-solution activity because once again, the applicant’s invention scheme three or more models where a selected value that is the result of at least one previous scoring operation that is used as a variable in one or more subsequent scoring operations. 

Further, the claims merely offer an ordered combination of generic devices being arranged in a manner intended by the system’s design for the basic function of communicating information between parties over a network, which does not confer a practical application. See also, Presenting offers and gathering statistics, determining an estimated outcome and setting a price, and sending messages over a network in OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
In short, the claims simply do something on this technology, which does not require doing something to technology. Further, implementing this abstract concept using generic computerized software elements on a machine (i.e. computer) cannot transform the abstract idea in to patent eligible subject matter because these claims merely recite steps that organize characteristics, values, a set of criteria and scores along the requirement that computerized elements process data to arrive at in offer, instead of arriving at the same result by another less automatic means, such as supervised learning, unsupervised learning or human judgement. *Quote from page 12 of 19 Intellectual Ventures v Capital One '382 patent "Turning to the second step of Alice, here there is no inventive concept that would support patent eligibility. As discussed above, our precedent is clear that merely adding computer functionality to increase the 
Examiner’s position on McRO, Bascom, DDR and the Office’s Example 21 has not changed. See Non-Final Rejection dated 9/2/2020 page 17. Further, on page 12 through the first paragraph of Page 13 of the Non-Final Rejection, Examiner explains the interpretation of “reinforcement learning”, that all the applicant has claimed is an example of a decisions that may be made by modes without claiming that an reinforcement machine learning even takes place, and that the claims merely offer a clever description of predictive models with enough detail about the scoring scheme to overcome the art, which amount to nothing more than a drafting effort designed to monopolize the judicial exception.
To drive home the point, that the Appellants’ invention merely contemplates a reinforcement learning model on machine (i.e. generic computer hardware) is underscored by the fact that, although the claims are to “reinforcement machine learning models”, Appellants’ Specification provides little detail about reinforcement machine learning models and the specification admits that the following were known in the art regarding the underlying implementation of a reinforcement machine learning models on this computer system. 
See, “In some embodiments each decision engine as a decision engine as is known in the art.” [0039] in the Application as filed.
known in the art.” [0054] in the Application as filed.
See, “According to other embodiments, a smaller number of permutations, which may be randomly selected, may be used and has been found in experiments to lead to a good offer combination which gets closer to the optimal combination as learning progress. In order to avoid convergence to a local optimum, rather than always choosing the option determined by a model such as the highest scoring options, some random selections may be made for a small proportion of serves. This is known in the art as exploration.” [0067] in the Application as filed.
See, “A mathematical model used to score options for offers to be presented to respondents may take various forms as is known in the art. One example of a mathematical model may be represented by a set of coefficients, otherwise known as weights, to be applied to a set of variables that is input to the model.” [0069] in the Application as filed.
See, “The customer data store 507 may be a module responsible for managing the storage of customer data, and may be separate from the data store itself. For example the data may be stored in a database 508 operating according to a schema 509, such as a special big data schema as is known in the art.” [0073] in the Application as filed.
See, “Each decision engine may implement a learning algorithm. An example of a suitable learning algorithm is the well -known State-Action-Reward-State-Action or "SARSA" algorithm, described in several publications including the textbook by Richard 
In summary, the Appellant admits that decision engines, binning data, random selection, the models used in the scoring operations, storing big data and algorithm for reinforcement machine learning are all known in the art. Based on analysis set forth above and in view of these citations, Examiner finds that the combination of elements in the claims, other than the abstract idea of replacing random decision engines and simple decisions engine with linked decision engines where “a selected value that is the result of at least one previous scoring operation that is used as a variable in one or more subsequent scoring operations”, amounts to no more than a recitation of known machine learning algorithms and processes. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is a practical application or significantly more than the abstract idea. The claims are not patent eligible.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688                                                                                                                                                                                            
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.